As filed with the Securities and Exchange Commission on May 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments. PORTFOLIO 21 SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 88.5% Automobiles & Components: 2.0% Denso Corp. (Japan) $ Johnson Controls, Inc. (United States) Banks: 2.3% HSBC Holdings PLC (United Kingdom) Royal Bank of Canada (Canada) UniCredit SpA (Italy) Westpac Banking Corp. (Australia) Capital Goods: 12.8% ABB Ltd. (Switzerland) Abengoa SA (Spain) Acciona SA (Spain) Apogee Enterprises, Inc. (United States) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Hyflux Ltd. (Singapore) Kurita Water Industries Ltd. (Japan) Mitsubishi Electric Corp. (Japan) Schneider Electric SA (France) Siemens AG - Registered Shares (Germany) Skanska AB - Class B (Sweden) SKF AB - Class B (Sweden) Tennant Co. (United States) Volvo AB - Class B (Sweden) Commercial Services & Supplies: 0.7 % Waste Management, Inc. (United States) Consumer Durables & Supplies: 3.4% Electrolux AB - Class B (Sweden) Koninklijke Philips Electronics NV - ADR (Netherlands) Nike, Inc. (United States) Sharp Corp. (Japan) Energy: 2.3% Enel Green Power SpA (Italy) (a) Vestas Wind Systems A/S (Denmark) (a) Food & Staples Retailing: 2.7% Carrefour SA (France) Tesco PLC (United Kingdom) United Natural Foods, Inc. (United States) (a) Food, Beverage & Tobacco: 0.3% Cosan Ltd. - Class A (Brazil)(a) Health Care Equipment & Services: 3.8% Baxter International, Inc. (United States) Olympus Corp. (Japan) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.6% Accor SA (France) Household & Personal Products: 0.7% Natura Cosmeticos SA (Brazil) Internet Software & Services: 0.9% eBay, Inc.(United States) Life Sciences Tools & Services: 0.6% Life Technologies Corp.(United States) Materials: 10.2% Air Liquide (France) Ecolab, Inc. (United States) Johnson Matthey PLC (United Kingdom) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Schnitzer Steel Industries, Inc. (United States) Sims Metal Management Ltd. (Australia) Sonoco Products Co. (United States) Svenska Cellulosa AB - Class B (Sweden) Teijin Ltd. (Japan) Umicore (Belgium) Media: 0.6% Reed Elsevier PLC (United Kingdom) Personal Products: 0.5% L'oreal(France) Pharmaceuticals & Biotechnology: 10.7% Johnson & Johnson (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holding AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.6% British Land Co. PLC (United Kingdom) Growthpoint Properties Ltd. (South Africa) Potlatch Corp. (United States) Unibail-Rodamco SA (France) Retailing: 1.9% Hennes & Mauritz AB - Class B (Sweden) Staples, Inc. (United States) Semiconductors & SemiconductorEquipment: 2.8% Applied Materials, Inc. (United States) Intel Corp. (United States) Samsung Electronics Co. Ltd. (Korea) Software & Services: 4.9% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Specialty Retail: 0.3% Best Buy, Inc.(United States) Technology Hardware & Equipment: 6.1% Canon, Inc. (Japan) Cisco Systems, Inc. (United States) (a) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Sunpower Corp. - Class A (United States) (a) Telecommuincation Services: 2.6% Telefonica SA (Spain) Transportation: 4.3% Canadian Pacific Railway Ltd. (Canada) Deutsche Post AG (Germany) East Japan Railway Co. (Japan) Mitsui OSK Lines Ltd. (Japan) MTR Corp. (Hong Kong) TNT NV (Netherlands) Utilities: 7.9% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR (Brazil) EDF Energies Nouvelles SA (France) Iberdrola Renovables SA (Spain) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Portland General Electric Co. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) Severn Trent PLC (United Kingdom) Verbund AG (Austria) TOTAL COMMON STOCKS (Cost $300,830,235) PREFERRED STOCKS: 3.0% Commercial Banks: 1.2% Banco Bradesco SA(Brazil) Itau Unibanco Holding SA(Brazil) Household & Personal Products: 1.8% Henkel KGaA(Germany) TOTAL PREFERRED STOCKS (Cost$8,144,570) Principal Amount SHORT-TERM INVESTMENTS: 9.0% Certificate of Deposit: 0.2% Calvert Social Investment Foundation, $ 2.000%, 04/15/2011 Shares Money Market Funds: 8.8% Fidelity Money Market Portfolio - Select Class, 0.158% ^ Invesco Liquid Assets Portfolio - Institutional Class, 0.161% ^ TOTAL SHORT-TERM INVESTMENTS (Cost$39,029,038) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost$348,003,843) Liabilities in Excess of Other Assets: (0.5)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depository Receipt (a) Non-income producing security. ^ 7-day yield as of March 31, 2011. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows+: Cost ofinvestments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Portfolio 21(the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Country Percent of Net Assets Australia % Austria % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % Korea % Netherlands % Singapore % South Africa % Spain % Sweden % Switzerland % United Kingdom % United States % Liabilities in Excess of Other Assets )% % Portfolio 21 Summary of Fair Value Exposure at March 31, 2011 (Unaudited) Portfolio 21 (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks ConsumerDiscretionary $ $ $
